Case 2:19-cv-10899-MWF-RAO Document 121 Filed 07/20/21 Page 1 of 5 Page ID #:1474



    1 Moez M. Kaba, State Bar No. 257456
      mkaba@hueston.com
    2 Joseph A. Reiter, State Bar No. 294976
      jreiter@hueston.com
    3 Ashley M. Artmann, State Bar No. 319374
      aartmann@hueston.com
    4 Joseph W. Crusham, State Bar No. 324764
      jcrusham@hueston.com
    5 HUESTON HENNIGAN LLP
      523 West 6th Street, Suite 400
    6 Los Angeles, CA 90014
      Telephone: (213) 788-4340
    7 Facsimile: (888) 775-0898
    8 Attorneys for Defendant Ring LLC
    9                       UNITED STATES DISTRICT COURT
  10                      CENTRAL DISTRICT OF CALIFORNIA
  11
  12 IN RE: RING           LLC    PRIVACY       Master File No.: 2:19-cv-10899-
     LITIGATION                                 MWF(RAOx)
  13
                                                JOINT STIPULATION TO
  14 This Document Relates To:                  CONTINUE HEARING ON RING’S
     All Actions                                MOTION TO STAY AND TO
  15                                            EXTEND RESPONSIVE PLEADING
                                                DEADLINE
  16
                                                Hon. Michael W. Fitzgerald, presiding
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

          JOINT STIPULATION TO CONTINUE HEARING ON RING’S MOTION TO STAY AND TO EXTEND
                                  RESPONSIVE PLEADING DEADLINE
Case 2:19-cv-10899-MWF-RAO Document 121 Filed 07/20/21 Page 2 of 5 Page ID #:1475



    1        Plaintiffs A.L., B.B., R.M., A.M., M.M., C.T., C.T., J.B., T.S., S.S., J.P., J.P.,
    2 and Phyllis McKiernan (“the Non-Purchaser Plaintiffs”) and Defendant Ring LLC
    3 (“Ring”) (together, the “Parties”), by and through their respective counsel of record,
    4 hereby stipulate to the following:
    5        1.    WHEREAS, the Non-Purchaser Plaintiffs and other named plaintiffs filed
    6 their Consolidated Class Action Complaint on December 17, 2020;
    7        2.    WHEREAS, the Court ordered the plaintiffs named in the Consolidated
    8 Class Action Complaint, other than the Non-Purchaser Plaintiffs, to arbitrate their
    9 claims asserted in this action against Ring on June 24, 2021;
  10         3.    WHEREAS, Ring filed a Notice of Appeal to the Court’s Order denying
  11 its motion to compel arbitration of the Non-Purchaser Plaintiffs’ claims on July 19,
  12 2021 (ECF No. 117);
  13         4.    WHEREAS, Ring filed a Notice of Motion and Motion to Stay
  14 Proceedings pending its appeal and pending resolution the Non-Purchaser Plaintiffs’
  15 parents’ and guardians’ arbitrations on July 19, 2021 (ECF No. 120), which is currently
  16 set for hearing on August 16, 2021;
  17         5.    WHEREAS, the Parties have agreed to an extended briefing schedule to
  18 provide the parties adequate time to prepare their opposition and reply briefs for Ring’s
  19 Motion to Stay Proceedings, as follows:
  20          Brief                        Current Deadline         Stipulated Deadline
              Opposition                   July 26, 2021            August 2, 2021
  21
              Reply                        August 2, 2021           August 16, 2021
  22          Hearing                      August 16, 2021          August 30, 2021
  23
  24         6.    WHEREAS, the Court previously granted the Parties’ joint stipulation to
  25 extend the deadline for Ring to respond to the Consolidated Class Action Complaint
  26 from July 8, 2021 to July 22, 2021;
  27         7.    WHEREAS, Ring anticipates filing a Motion to Dismiss the Consolidated
  28 Class Action Complaint;
                                                 -2-
          JOINT STIPULATION TO CONTINUE HEARING ON RING’S MOTION TO STAY AND TO EXTEND
                                  RESPONSIVE PLEADING DEADLINE
Case 2:19-cv-10899-MWF-RAO Document 121 Filed 07/20/21 Page 3 of 5 Page ID #:1476



    1        8.    WHEREAS, the parties have agreed to a brief 11-day extension of Ring’s
    2 deadline to respond to the Consolidated Class Action Complaint and an extended
    3 briefing schedule on Ring’s Motion to Dismiss, in order to accommodate the Parties’
    4 schedules and provide adequate time for briefing Ring’s Motion to Stay and Motion
    5 to Dismiss, as follows:
    6         Brief                Current Deadline                 Stipulated Deadline
              Motion to Dismiss or July 22, 2021                    August 2, 2021
    7
              Responsive Pleading
    8         Opposition           n/a                              August 23, 2021
    9         Reply                n/a                              September 13, 2021
              Hearing              n/a                              September 27, 2021
  10
  11         9.    WHEREAS, this extension is sought in good faith and not for purposes
  12 of obstruction or delay.
  13       NOW, THEREFORE, subject to the approval of the Court, the Parties agree and
  14 stipulate, subject to the Court’s continued availability, approval, and convenience, that
  15 the hearing on Ring’s Motion to Stay shall be continued until August 30, 2021 at
  16 10:00 a.m., and that the deadline for Ring to respond to the Consolidated Class Action
  17 Complaint shall be extended to August 2, 2021.
  18
  19 Dated: July 20, 2021                             Respectfully submitted,
  20
                                                       /s/ Hassan A. Zavareei
  21                                                  Tina Wolfson (SBN 174806)
  22                                                  Theodore W. Maya (SBN 223242)
                                                      Bradley K. King (SBN 274399)
  23                                                  Rachel R. Johnson (SBN 331351)
  24                                                  AHDOOT & WOLFSON, PC
                                                      2600 West Olive Avenue, Suite 500
  25                                                  Burbank, California 91505
  26                                                  (310) 474-9111; Fax: (310) 474-8585
                                                      twolfson@ahdootwolfson.com
  27                                                  tmaya@ahdootwolfson.com
  28                                                  bking@ahdootwolfson.com
                                                -3-
          JOINT STIPULATION TO CONTINUE HEARING ON RING’S MOTION TO STAY AND TO EXTEND
                                  RESPONSIVE PLEADING DEADLINE
Case 2:19-cv-10899-MWF-RAO Document 121 Filed 07/20/21 Page 4 of 5 Page ID #:1477



    1                                                  rjohnson@ahdootwolfson.com
    2
                                                       Daniel S. Robinson (SBN 244245)
    3                                                  Michael Olson (SBN 312857)
                                                       Wesley K. Polischuk (SBN 254121)
    4
                                                       ROBINSON CALCAGNIE, INC.
    5                                                  19 Corporate Plaza Drive
                                                       Newport Beach, CA 92660
    6
                                                       (949) 720-1288; Fax: (949) 720-1292
    7                                                  drobinson@robinsonfirm.com
                                                       molson@robinsonfirm.com
    8
                                                       wpolischuk@robinsonfirm.com
    9
  10                                                   Hassan A. Zavareei (SBN 181547)
                                                       TYCKO & ZAVAREEI LLP
  11                                                   1828 L Street NW, Suite 1000
  12                                                   Washington, D.C. 20036
                                                       (202) 973-0900; Fax (202) 973-0950
  13                                                   hzavareei@tzlegal.com
  14                                                   kaizpuru@tzlegal.com

  15                                                   Attorneys for Plaintiffs
  16
                                                        /s/ Moez M. Kaba
  17                                                   Moez M. Kaba, SBN 257456
                                                       Joseph A. Reiter, SBN 294976
  18                                                   Ashley M. Artmann, SBN 319374
  19                                                   Joseph W. Crusham, SBN 324764
                                                       HUESTON HENNIGAN LLP
  20                                                   523 West 6th Street, Suite 400
  21                                                   Los Angeles, CA 90014
                                                       Telephone: (213) 788-4340
  22                                                   Facsimile: (888) 775-0898
  23                                                   mkaba@hueston.com
                                                       jreiter@hueston.com
  24
                                                       aartmann@hueston.com
  25                                                   jcrusham@hueston.com
  26
                                                       Attorneys for Defendant Ring LLC
  27
               Pursuant to Local Rule 5-4.3.4, the filer attests that concurrence in the filing of
  28
        this document has been obtained from each of the above signatories.
                                                 -4-
            JOINT STIPULATION TO CONTINUE HEARING ON RING’S MOTION TO STAY AND TO EXTEND
                                    RESPONSIVE PLEADING DEADLINE
Case 2:19-cv-10899-MWF-RAO Document 121 Filed 07/20/21 Page 5 of 5 Page ID #:1478



    1                             CERTIFICATE OF SERVICE
    2
              I, Moez M. Kaba, hereby certify that on July 20, 2021, I caused a true and correct
    3
        copy of the foregoing to be served by electronic means on all counsel of record.
    4
    5                                                  /s/ Moez M. Kaba
    6                                                  Moez M. Kaba
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 -5-
            JOINT STIPULATION TO CONTINUE HEARING ON RING’S MOTION TO STAY AND TO EXTEND
                                    RESPONSIVE PLEADING DEADLINE
